Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about May 3, 2001, which, in an action by a laborer against a building owner for personal injuries and a third-party action by the building owner against a contractor in which issue was not joined until after plaintiff had been granted partial summary judgment on the issue of the building owner’s liability under Labor Law § 240 (1), insofar as appealed from, denied the contractor’s motion to sever the third-party action from the main action, unanimously affirmed, without costs.
The order on appeal makes specific provision for completion of disclosure in the third-party action, and the contractor does not show a need for disclosure that cannot be met under the order, or other prejudice warranting severance of a third-party action for indemnity or contribution that, if possible, clearly should be tried with the main action (see, Vitiello v Mayrich Constr. Corp., 255 AD2d 182, 184-185; Erbach Fin. Corp. v Royal Bank, 203 AD2d 80). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.